RESCRIPT
FROIST, J.
This is a petition for divorce on the ground of extreme cruelty, with prayer for custody of minor child and alimony for the support and maintenance of the petitioner and said child.
The testimony showed a fundamental incompatibility of the parties due to a difference in education and social standing. The result of this has been an apparent lack of affection and respect on the part of the petitioner for her husband and treatment by him of his wife, which has not been conducive to happiness.
While the conduct of the petitioner has not at all times been actuated by the greatest wisdom and has not always shown a great desire to avoid conflict with her husiband in their family relations, yet I can not say that her conduct as a whole has been in any sense a justification for the acts of physical violence, amounting to extreme cruelty, which have been perpetrated upon her by the respondent. I think that the testimony shows that the petitioner has not condoned the acts of cruelty of which she complains.
I therefore give decision for the petitioner on the ground of extreme
cruelty with custody of her minor child,, the respondent to' pay $3 weekly for the support and maintenance of said child who is to remain in the State of Rhode Island, where he may be seen and visited by his father at all reasonable times.
I award the petitioner no alimony at this time. That question may be left until such time as the pecuniary condition of the respondent shows that he is able to pay alimony.